                      to                                                                         V    'Tr?)         171    )101 W
                                      S1r1                                                                                          09 1
                                                                                                                                       3 -
                                                                 v 4          4'5 rs 5 S          S                        S            '
                                                                                                                                   ---r7r7
                                     11
                t,    S v..    Ur cydj             C;PCJO s              550
                                                                           ( }                 pOnb     TYPni
                                                                              SILIv veC'a_47Q            .
                                                                                                       0`1 1_              -SriPusar
                                                     f3awn5sT                              xis                              m...0:17
                               50 1)2 c1            e
                     SALPV
        r 01
               ra'9— us- "a 01        0, -3 let           Ci9V2d                    / - flq*          5 Si                  --ztiC (`rim
                     ..r-Ffni(xi     S?; 13ff-       -TO           _Lin o>      Trica 3.75f
                                                                                          -r                 cal-T-10Q         u5IV
                                                                                                                     S7CL— -to         a Pycj
rs                                 _1.5 1                                     t`..94 rf—P        itr    775
                                                                              —L-
 ?v
  . _                 FTEI-7.7.1 (v0         71.         E-11      12°4         OCOV            ;Cr         -1750                   ,.:S-WW
                                            cvDw9JII 7k.AA 7.717r7.3.:1717-] -70.
                                                                              %"3 'CT                                           7,)
          ILL                                        s                                                       -Te-Ct        aPrizra:
                                                                                    s-Ip01
                                                                                         7va,
                                                                                            pf                a ra                  va .11,44
                     rci    -0-eo-c -pu                                      cve) •c•40tic) P-L.                    1-12   Os   y a73cv
                                                                                                     9_1_    r.)            -rra
                 -3--5ac)          142"                         .171' "
                                                                      A                    Id
                                                                                                                                                rr-
                                                    Zison a*s.                             )     44
                                                                                                  - S
                                                                                    • (y •r3     tivoiscro          3r5             -9-7rp
                                                            ViV 131815il3 3100R4
                                                             181103 1:MiStq
                                                           )11.311.3X3VW             Vha30
     LA -7 .4            ".
                     t.rq.    -n-7 -g1-"M
                                                   7"7Lit:11 V h I 100 ON
                                                                03/03038                                      catvriag.             "ca
                                                   cr)           J.L.S lsa            FS        0-0011
                     Case 2:15-cv-00437-ECM-JTA Document 157 Filed 10/14/20 Page 1 of 5
           Case 2:15-cv-00437-ECM-JTA Document 157 Filed 10/14/20 Page 2 of 5




      a. '71,e             S CiTe.,0,-Ne/473            4..1 eel) 'ro be                        CA (3 d   re                       e

           Ca(if"( re co                c-t) r                Op       es        -rò           biSm.s5           141S 14i7rJesS

           ), -5 r Fdr- Th..$              Ev,.,,..Yr4_               hvA.t.ri                 ad.15. ) 60-7-- rn 4..              12 c
            Celli.?i Eel"' 1-r;e4                Er'.     rce.t...5-54.(:..
                                                                          7.
                                                                          -
                ,..

1 A         ...
              1)e     sralc, A Car                 MAT- E45..re •                1 .fsi_y      co               cithm,1       F;
           h45                           OcALt hale                    174.e.7 c 1=occess„.4,:1                   I-Agr        cznje_r

                 oL        A-.1 A ii4A1e_ '64i The                      .r. r              e               .14.4e                   e4rS

           b. Lare..d.                    QS.       t'iar4r.iS

       T    , FAMI          bore') ' A IC14             .14            14 2..                  b.aur       700 ÷
                                                                                                                               V.        4
                           Liof,).0      zar..1          4Ic-&         g-1                                C2Cr     70           re eloVeb


           G.    171 IL    /4.13      t;1,_r4                  oI e      11:11         -FF
                                                                                         . LcE ItN). 414.ar:
                                                                                         :                                          inAve ‘
                                                                                                                                          i
                                                                                                                                             oe
           D. ne                                         b:re.c-rti      0.e          C...kaPI:A ilsk•e0                                 +

                    1,14atAte            eltevu&D.            colledie                                         ar !if90 20ak-5 ,
                                    =c) w.acic.Ls.                    Ikre ro         eA        •Zpok.„.. /244e                 eer..1

            1-cact..1              14:4 reb.A.                 ssiA              ,v                                   Prdee_rTj ,)


           115    ar               KislAia,))                                YriS,a1            bs&S              Lg.&

                      ..x2c1k,_,S. Eden            D.SM 6ardc5 skAA
  ''- &16k             -           ro J.11401.7. Aro.42.0                                       %mac),                    s
                 nie                    esitra,l                      Thai            kJ-4A                    .O.L Celt Pilo(%) e-s

                               1kein



3._.T 1:t4L0 C over a_avic)                                    taee              Cencnie.4 .rrotsa 11,                             9-0(Jd(-
   ,vorrn c.,(41 -Ae. 1,ab)                             I )6r-4)                 e                  s Ar_31.0.1.              SP_'11 t•-•


              ee.) tc)oz,                               re)     fg-"brii              orri ce,
       Case 2:15-cv-00437-ECM-JTA Document 157 Filed 10/14/20 Page 3 of 5




                                                                    r 3o4k_c b.40 e                      ee"..1                             1A)_

4_The                        roo                     .&_c2. "ro          fruire 7                   Pe --                    1-04           r-

       111R- .1.14 if -01 '                            hn                rem-rt           e                                     114-11 -a

       rze            verS



          Lt_u_c               732          .1)2Lv                                                                    Do c

              3                           J OTP         ri-o co_                          LaMr               ec S   oo         a     ACct b4v1.7-
                                                                            ,„
                P._      .cLri.           SraTe.3,                                               Al S P-co                  s-ck :ie. d   07—
- E4,S:PeLLAJ                            vP./2.,ea      t-                           /10 .../ANLS1Ase.

....             Inee.1 Cia a                          i'(S d      Le.PietceJ                       b_r_u4_5                          e), Pics
             alvt4.5_ .6...L2AlSo                       12 e                        a
                                                                     5012,41 S.e4 e (                               ""),e       60-r.Cie)

                        inAr_d._               ,s< A                                          rro               S SO tv       tvky




   Reioecr5                                                                                                   Th      id-o4a461e

         rnir                   '
                             -116                3211e..11.taLoza.           NIreb_fl2               bt_av4,141ð

                      r-h.           11-ie                         14-4s      ty.1),1;1-             PCdOn        n1 e      btre,Jie.


                Wet)         as                                    vt don                 ber.e.te. cits0                 kookh..)          43

                                                     rvios a...44          4rien.Ah.s               ve       ra)e5 POI" 711, e_
         e Pa CT Ynen.1-1          Of?      Co.cit-r.LOAIS                  õk_t   PCacee 1:.cf e

              1)014,1n1P5           koS              rei uesre               e      1\3       eST-       C           Prdetn

       D.6,            (3tfr The4 haue tf_c-usej 1-6 SeNA.                                               (14%)e .


        boi-Ji-lc 5 / ISÓ                     ey ues7S             Tl. e     COOT             V e Ls)    5—Ae
                      orrice5       For                rso(3S                   ,i has IA
                                                                     r_e_ritJ 1,4                        loge,IC     4 oekS
                                oolea                                e        Sei‘i           "rà        be)i-Jrue.5
Case 2:15-cv-00437-ECM-JTA Document 157 Filed 10/14/20 Page 4 of 5




        —TNQ 25Sv
     Jr _2                            d,J      Pre ti .a_ti _S.    Pa4e-         r/14)u rvi6-ert,           )-5            gre
Cm.) teed e              d,4_                Srnre. 44 Li .';'NfesS-e.S                                             Aeet-ed
                                                                                                                     /14
cti — 71,e            V,"d e,a-kig9            e4s1,                                      e            e .e.ks41.
     rr;•A‘I             ..etb..d

         Re r_So„.‘ s rvr-              CrInite,S.S. eS     ‘1         r>ez      e4       61           ss



)_      ttiA,            1-1-0trginaa          14                            bqrrj
                     S     )Ag-A
                              -J
                                              )"4":                                       AL&I                      if a
)                                             E-I                  ea)       ?hit' iLic       NI   IliPs
)
-7 C4r3                                                            g                   Pa Dale_

            :37e)                  re.)psr             Pori-44,21



Pla bri-1 ""r- AsK                              ri"-S       Ta.        A-c                 INI,TolesS, Far Ile
1Z4,..is1                       Glienhol-C            PIC-710                             ,g1             _Zss k)e



                                                                    29.5 4'c-7r                  Si/kr-4-77./4

                                                                                                 0
                                                                                                 - #7
                                                                                                    . 11/
                                                                                                        , -



                                errtgc;iv af Sec; c-
   04)4:s.                           e.cw_            co vizs,    Erdr. The_       blzjaolaLl                              n14 it. 5

 S locit G s              be:re,3 e- Azzal                 esii- yetI-                          oAd_
       nse_         CoOff41(2._ bee:rt„.                 oer             aexe)            hople. itS.
                                       Case 2:15-cv-00437-ECM-JTA Document 157 Filed 10/14/20 Page 5 of 5




                     Tc-1,1   `. _.)


    Z„,c. F             24A
    aoa /40442te                                                                     MONTGOMERY AL 360
         ci,() (Y(
                                                                                      .13 OCT 2020 PM 3
                  367o 1-/                                                                         •


                                                        (.4)4Tc     S
                                                                    ' Thre-s    Courr       4005e

                                                        % Cierk. OF couris

    #41..nd.)                                              CJioreA    STree l           soire        )8.1) a
                               c-rn
                                                       (r7O0r,90kel efi   r   A-1



I
                                                     36104—401801                   nth11   111111    1111111 I) 111111111 11111)1
          cep)Sv1-411                                                                                                                111111111
